DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 11, and 19 are objected to because of the following informalities:
Regarding claim 1, “wherein intensity” should be changed to “wherein an intensity” in order to correct a typographical informality.  
Regarding claim 11, “wherein intensity” should be changed to “wherein an intensity” in order to correct a typographical informality.  
Regarding claim 19, “wherein resolution” should be changed to “wherein a resolution” in order to correct a typographical informality.  
  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10, 16 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 10, the claim recites the limitation “comparing a three-dimensional distribution of heavy metals through the sample at a first point in time with a three-dimensional distribution of heavy metals within the sample at a later point in time”. However, the claim fails to recite limitations directed to reconstructing of a three-dimensional distribution of heavy metals. Independent claim 1 recites measuring transmission of x-rays but does not recite limitations directed to a three-dimensional distribution of heavy metals. However, claim 7 recites subject matter directed to reconstructing a three-dimensional distribution of heavy metals. The Examiner has interpreted the claim as “The method according to claim 7, further comprising at least one of:  comparing the differential transmission of x-rays through the sample with a second differential transmission of x-rays through the sample detected at a later point in time, or comparing the three-dimensional distribution of heavy metals within the sample at a first point in time with a three-dimensional distribution of heavy metals within the sample at a later point in time.”
Regarding claim 16, the claim recites the limitation of the at least one processor configure to compare “a three-dimensional distribution of heavy metals through the sample at a first point in time with a three-dimensional distribution of heavy metals within the sample at a later point in time”. However, the claim fails to recite limitations directed to reconstructing of a three-dimensional distribution of heavy metals. Independent claim 11 recites detecting transmission of x-rays but does not recite limitations directed to a three-dimensional distribution of heavy metals. However, claim 15 recites subject matter directed to reconstructing a three-dimensional distribution of heavy metals. The Examiner has interpreted the claim as “The system according to claim 15, further comprising at least one processor configured to compare at least one of: the differential transmission of x-rays through the sample with a second differential 
Regarding claim 20, the claim recites “wherein the system provides indication of tissue expansion or shrinkage” which renders the claim indefinite. The claim fails to particularly point out how the system provides the indication. In [0066] of the specification, the providing of the indication is defined as displaying a graph, number or image to the user. However, the claim fails to recite limitations directed to how the system provides an indication. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,  3-7, and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Keller (U.S. 2009/0080600) in view of Ragan (U.S. 2018/0045623) and Van der Zaag (U.S. 2021/0270705).
Regarding claim 1:
Keller discloses a method for measuring diffusion and distribution of heavy metals during biological sample staining procedures for electron microscopy, comprising: 
providing an x-ray source and x-ray detector ([0158], microCT source and detector);
 providing a container ([0121], specimen holder) that is at least partially transparent to x-rays ([0124], transparent material); 

measuring differential transmission of x-rays from the x- ray source through the sample with the x-ray detector ([0101]-[0110], images obtained), wherein intensity of the transmitted x-rays varies depending on local particle density and heavy metal content of the sample ([0056], staining adjusts the contrast of an image).
However, Keller fails to disclose a sealable container and measuring, at each staining step.
Van der Zaag teaches a sealable container ([0021], glass vial). 
Ragan teaches measuring, at each staining step ([0027], imaging occurs during staining).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to substitute the container of Keller with the sealable container taught by Van der Zaag. One would have been motivated to make such substitution in order to prevent accidental spills in to reduce the risk of damage and contamination. Therefore, it would have been obvious to make such substitution in order to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the imaging method of Keller with the staining technique taught by Ragan in order to improve imaging efficiency by reducing examining time (Ragan; [0027]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 4:
The combination of Keller, Ragan, and Van der Zaag discloses the method according to claim 1, wherein the sealable containers are glass vials (Van der Zaag; [0021], glass vials).

Regarding claim 5:
The combination of Keller, Ragan, and Van der Zaag discloses the method according to claim 1, wherein the x-ray detector is a two-dimensional x-ray detector (Keller; [0158], microCT source and detector).
Regarding claim 6:
The combination of Keller, Ragan, and Van der Zaag discloses wherein the sample container or a sample cassette containing the sample container can be rotated (Ragan; [0061], rotating stage). 
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the imaging method of Keller with the stage taught by Ragan in order to improve imaging efficiency by reducing examining time (Ragan; [0027] and [0061]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 7:
The combination of Keller, Ragan, and Van der Zaag discloses the method according to claim 1, further comprising reconstructing a three-dimensional distribution of the heavy metals in the sample (Keller; [0162], volume rendering) by rotating the sample and acquiring at least two different images, projections (Keller; [0162], volume rendering), or a combination thereof.
Regarding claim 9:
The combination of Keller, Ragan, and Van der Zaag discloses the method according to claim 1, wherein a sample cassette containing the sample container is configured for fully automated tissue processing (Keller; [0054]-[0062], staining processing).
Regarding claim 10, as best understood:
The combination of Keller, Ragan, and Van der Zaag discloses the method according to claim 7, further comprising at least one of:  
comparing the differential transmission of x-rays through the sample with a second differential transmission of x-rays through the sample detected at a later point in time (Keller; [0106], comparison of images), or 
comparing the three-dimensional distribution of heavy metals within the sample at a first point in time with a three-dimensional distribution of heavy metals within the sample at a later point in time.
Claims 2-3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Keller (U.S. 2009/0080600) in view of Ragan (U.S. 2018/0045623) and Van der Zaag (U.S. 2021/0270705) as applied to claims 1 and 2 above, and further in view of Mulders (U.S. 2008/0088831). 
Regarding claim 2:
The combination of Keller, Ragan, and Van der Zaag discloses the method according to claim 1.
However, the combination of Keller, Ragan, and Van der Zaag fails to disclose further comprising placing the sealable containers in a sample cassette inside a miniature fume hood configured to be used with a device comprising the x-ray source and the x-ray detector.

It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the imaging method of Keller with the fume hood taught by Mulders in order to remove staining gas and vapor in order to prevent contamination of the sample (Mulders; [0064]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 3:
The combination of Keller, Ragan, Van der Zaag, and Mulders discloses the method according to claim 2, wherein the device is a micro computed tomography device (Keller; [0158], microCT source and detector).
Regarding claim 8:
The combination of Keller, Ragan, and Van der Zaag discloses the method according to claim 1.
However, the combination of Keller, Ragan, and Van der Zaag fails to disclose further comprising extracting any airborne chemicals that evaporate from the heavy metal staining solution by using a fume hood.
Mulders teaches comprising extracting any airborne chemicals that evaporate from the heavy metal staining solution by using a fume hood ([0064], remaining staining agent removed using pumps).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the imaging method of Keller with the fume hood taught by Mulders in order to .
Claims 11, 13-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Keller (U.S. 2009/0080600) in view of Van der Zaag (U.S. 2021/0270705) and Mulders (U.S. 2008/0088831). 
Regarding claim 11:
Keller discloses a system for measuring diffusion and distribution of heavy metals during biological sample staining procedures for electron microscopy, comprising: 
a container ([0121], specimen holder) that is at least partially transparent to x-rays ([0124], transparent to X-rays); 
a sample cassette ([0121], specimen holder) having a sample in a heavy metal staining solution within the container ([0054]-[0059], samples stained using heavy metal solution); 
an x-ray detector ([0158], microCT source and detector) configured to detect differential transmission of x-rays ([0101]-[0110], images obtained) from an x-ray source through the sample ([0158], microCT source and detector), wherein intensity of the transmitted x-rays varies depending on local particle density and heavy metal content of the sample ([0056], staining adjusts the contrast of an image). 
However, Keller fails to disclose a sealable container and a fume hood configured to hold a sample cassette having a sample in a heavy metal staining solution within the sealable container. 
Van der Zaag teaches a sealable container ([0021], glass vial). 


It would have been obvious to one of an ordinary skill in the art before the effective filing date to substitute the container of Keller with the sealable container taught by Van der Zaag. One would have been motivated to make such substitution in order to prevent accidental spills in to reduce the risk of damage and contamination. Therefore, it would have been obvious to make such substitution in order to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the imaging apparatus of Keller with the fume hood taught by Mulders in order to remove staining gas and vapor in order to prevent contamination of the sample (Mulders; [0064]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 13:
The combination of Keller, Mulders, and Van der Zaag discloses the system according to claim 11, wherein the x-ray detector is a two-dimensional x-ray detector (Keller; [0158], microCT source and detector).
Regarding claim 14:
The combination of Keller, Mulders, and Van der Zaag discloses the system according to claim 11, wherein the x-ray source and x-ray detector are components within a micro computed tomography device (Keller; [0158], microCT source and detector).
Regarding claim 15:
The combination of Keller, Mulders, and Van der Zaag discloses the system according to claim 11, further comprising at least one processor (Keller; [0158], image reconstruction using scanner software) configured to reconstruct a three-dimensional distribution of the heavy metals in the sample (Keller; [0158], image reconstruction using scanner software) by rotating the sample and acquiring at least two different images (Keller; [0162], volume rendering), projections, or a combination thereof.
Regarding claim 16, as best understood:
The combination of Keller, Mulders, and Van der Zaag discloses the system according to claim 15, further comprising at least one processor (Keller; [0158], image reconstruction using scanner software) configured to compare at least one of:
 the differential transmission of x-rays through the sample with a second differential transmission of x-rays through the sample detected at a later point in time (Keller; [0106], comparison of images), or 
the three-dimensional distribution of heavy metals within the sample at a first point in time with a three-dimensional distribution of heavy metals within the sample at a later point in time.
Regarding claim 17:
The combination of Keller, Mulders, and Van der Zaag discloses the system according to claim 11, wherein the fume hood is further configured to extract any airborne chemicals that evaporate from the staining solution (Mulders; [0064], vapors removed from chamber).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the imaging apparatus of Keller with the fume hood taught by Mulders in order 
Regarding claim 18:
The combination of Keller, Mulders, and Van der Zaag discloses the system according to claim 11, wherein the sample cassette is configured to enable a fully automated tissue processing (Keller; [0054]-[0062], staining processing).
Regarding claim 20, as best understood:
The combination of Keller, Mulders, and Van der Zaag discloses the system according to claim 11, wherein the system provides indication of tissue expansion or shrinkage (Keller; [0164], tissue features). 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Keller (U.S. 2009/0080600) in view of Van der Zaag (U.S. 2021/0270705) and Mulders (U.S. 2008/0088831) as applied to claim 11 above, and further in view of Ragan (U.S. 2018/0045623).
Regarding claim 12:
The combination of Keller, Mulders, and Van der Zaag discloses the system according to claim 11.
However, the combination of Keller, Mulders, and Van der Zaag fails to disclose wherein the sealable containers or sample cassette can be rotated.
Ragan teaches wherein the sealable containers or sample cassette can be rotated (; [0061], rotating stage). 
.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Keller (U.S. 2009/0080600) in view of Van der Zaag (U.S. 2021/0270705) and Mulders (U.S. 2008/0088831) as applied to claim 11 above, and further in view of Varslot (U.S. 2011/0181701).
Regarding claim 19:
The combination of Keller, Mulders, and Van der Zaag discloses the system according to claim 11.
However, the combination of Keller, Mulders, and Van der Zaag fails to disclose wherein resolution of the system is between 100 nm and 5 µm.
Varslot teaches wherein resolution of the system is between 100 nm and 5 µm ([0110], 2.5 microns).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the imaging system of Keller, Mulders, and Van der Zaag with the resolution taught by Varslot in order to increase image quality by improving resolution (Varslot; [0099]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571) 272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.K./Examiner, Art Unit 2884  
                                                                                                                                                                                                      /DANI FOX/Primary Examiner, Art Unit 2884